Per Curiam. Appellant has petitioned for an extension of time to complete the record and for a writ of certiorari to Ms. Kim Moore, Court Reporter for the Lonoke Circuit Court, to complete the transcript of trial proceedings. Those petitions, being timely filed, are granted. Because the petition contains allegations which raise questions as to the diligence of Ms. Moore in the performance of her duties as court reporter, the matter is referred to the Board of Certified Court Reporter Examiners for such action as the Board may deem appropriate. IT IS SO ORDERED. Purtle, J., not participating.